J-S09017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BAYVIEW LOAN SERVICING, INC.               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CAROL AND ROCCO BUCCI                      :
                                               :
                       Appellants              :   No. 2925 EDA 2018

               Appeal from the Judgment Entered August 13, 2018
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2016-27225


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 10, 2020

        Carol and Rocco Bucci (“the Buccis”) appeal from the judgment in rem

entered in the Court of Common Pleas of Montgomery County following the

grant of summary judgment in favor of appellee Bayview Loan Servicing, Inc.

(“Bayview”). Upon review, we affirm.

        The trial court set forth the relevant factual and procedural history of

this matter as follows:

        Carol Bucci signed a promissory note in the original principal
        amount of $265,000.00 and both [Buccis] executed a mortgage
        on January 22, 2007, securing property located at 1720 Hood
        Lane,    Maple   Glen,    Montgomery    County,  Pennsylvania
        (“Property”). The note, endorsed by HSBC Mortgage Corporation,
        was later transferred to Countrywide Bank, N.A., endorsed by
        Countrywide Bank, N.A. to Countrywide Home Loans, Inc. and
        then further endorsed in blank by Countrywide Home Loans, Inc.
        and transferred to Bayview. [] Carol Bucci executed a loan
        modification agreement on October 10, 2012. [The Buccis]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S09017-20


     defaulted on the mortgage when they failed to make the
     September 1, 2013 payment. The recorded assignments of the
     mortgage are a matter of public record with the Montgomery
     County Office of the Recorder of Deeds as follows:

       ASSIGNOR:     Mortgage Electronic Registration Systems,
       Inc., as nominee for HSBC Mortgage Corporation
       ASSIGNEE: Bank of America, N.A., successor by merger to
       BAC Home Loans Servicing, LP f/k/a Countrywide Home
       Loans Servicing, LP
       DATE OF ASSIGNMENT: December 5, 2012
       RECORDING DATE: December 7, 2012
       BOOK: 13471 PAGE: 1468
       INSTRUMENT NUMBER: 2012123307

       ASSIGNOR: Bank of America, N.A., successor by merger to
       BAC Home Loans Servicing, LP f/k/a Countrywide Home
       Loans Servicing, LP
       ASSIGNEE: Bayview Loan Servicing, LLC
       DATE OF ASSIGNMENT: August 11, 2015
       RECORDING DATE: August 14, 2015
       BOOK: 13995 PAGE: 2551
       INSTRUMENT NUMBER: 2015061186

     Pursuant to the notice provisions of Act 91 and Act 6, Bayview
     sent the combined Notice of Intention to Foreclose Mortgage and
     Act 91 Notice to [the Buccis] on January 20, 2016. When [the
     Buccis] failed to cure the default, Bayview filed a complaint in
     mortgage foreclosure on November 14, 2016. [The Buccis] filed
     an answer to the complaint pro se on December 15, 2016,
     consisting of limited admissions and general denials. Without
     permission of Bayview or leave of court, [the Buccis] filed an
     “Amended Answer to Complaint in Mortgage Foreclosure” on
     December 27, 2016, in which they denied paragraphs one through
     nine of the complaint and asserted boilerplate defenses in
     response to paragraphs ten through fourteen of the fifteen
     paragraph complaint.

     Bayview filed a [motion for summary judgment] on April 18, 2017.
     Bayview attached to its motion an Affidavit in support by Leticia
     Sanchez, a senior document coordinator for Bayview in which Ms.
     Sanchez states that Bayview has possession of the original note,
     a copy of which is attached to the motion. [The Buccis] filed an
     answer and motion to dismiss pro se on May 17, 2017. [The



                                   -2-
J-S09017-20


      Buccis] filed a request for admissions and a request for production
      on August 25, 2017.

      [The Buccis] filed an amended motion to dismiss pro se on January
      31, 2018. In their motion, [the Buccis] argued that they were
      entitled to dismissal of the complaint because Bayview did not
      properly verify the debt before resuming collection activity in
      violation of the Fair Debt Collection Practices Act.

                                       ...

      Counsel for [the Buccis] entered an appearance on May 10, 2018.
      This court issued an order denying [the Buccis’] motion to dismiss
      and amended motion to dismiss on August 13, 2018. The court
      entered its order granting Bayview’s motion for summary
      judgment by order docketed on August 14, 2018. [The Buccis]
      filed a notice of appeal on September 10, 2018. The undersigned
      did not receive a copy of the notice. Once the court discovered
      that [the Buccis] had filed a notice of appeal, by order docketed
      on January 16, 2019, the undersigned directed [them] to file a
      concise statement of errors complained of on appeal
      (“Statement”) pursuant to Pa.R.A.P. 1925(b). Appellants filed
      their Statement on February 5, 2019.

Trial Court Opinion, 10/29/19, at 1-5 (footnote and citations to the record

omitted).

      Prior to addressing the issues raised by the Buccis in their statement of

the questions involved, we must address whether they have preserved any

issues on appeal.

      Rule 1925(b) provides that an appellant’s concise statement of errors

complained of on appeal “shall concisely identify each error that the appellant

intends to assert with sufficient detail to identify the issue to be raised for the

judge.” Pa.R.A.P. 1925(b)(4)(ii). Rule 1925(b) exists primarily to require the

appellant to identify with certainty each of the issues to be addressed on

appeal.     Commonwealth v. Lemon, 804 A.2d 34, 37 (Pa. Super. 2002).


                                       -3-
J-S09017-20



“An appellant must have an opportunity to frame his/her own issues which

will guide the trial court’s subsequent opinion.” Id. at 38. It is not up to the

trial court to frame the issues for an appellant, either by “guessing or

anticipating.” Id. “When an appellant fails to identify in a vague Pa.R.A.P.

1925(b) statement the specific issue he/she wants to raise on appeal, the

issue is waived, even if the trial court guesses correctly and addresses the

issue in its Pa.R.A.P. 1925(a) opinion.” Id.

      Here, the trial court correctly observed that the Buccis’ Rule 1925(b)

statement “contain[ed] four bald claims of court error[.]” Trial Court Opinion,

10/29/19, at 6. Specifically, the Buccis raised the following issues:

      1. The court erred by not granting [the Buccis’] motions.

      2. The court erred by granting plaintiff’s motion.

      3. The court erred by not permitting this case to go to trial.

      4. The court committed an error of law in finding for the plaintiff
      despite [the Buccis’] sound arguments in fact and law.

Pa.R.A.P. 1925(b) Statement, 2/1/19.

      The Buccis’ Rule 1925(b) statement did not allege any specific errors on

the part of the trial court. For example, it did not identify what the Buccis

believed to be a genuine issue of material fact precluding the entry of

summary judgment, or even aver that a genuine issue of material fact existed.

It failed even to identify with specificity the “motions” the Buccis believed to

be incorrectly decided.   Taken together, the Buccis’ four claims amount to

nothing more than a bald assertion that the court should not have granted



                                     -4-
J-S09017-20



summary judgment in favor of Bayside. Such vague assertions of error make

it nearly impossible for a trial court to discern what issues to address in its

Rule 1925(a) opinion.

       Nevertheless, in response to the Buccis’ concise statement, the trial

court authored a thorough opinion defending its grant of summary judgment.

However, because of the vagueness of the Buccis’ Rule 1925(b) statement,

the court was unable address a key component of the argument raised by the

Buccis in their appellate brief—a claim that Bayside failed to respond to

discovery and “completely ignored” requests for admissions.             See Brief of

Appellants, at 4, 11.       “When the trial court has to guess what issues an

appellant    is   appealing,    that   is   not   enough   for   meaningful   review.”

Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super. 2001). As the

trial court was left to speculate as to the specific nature of the Buccis’

assignments of error, it was prevented from fully addressing the Buccis’

appellate claims, particularly the discovery issue raised for the first time in

their brief.1 Accordingly, our ability to perform meaningful appellate review is

substantially hampered and we are constrained to conclude that the Buccis

have waived their claims on appeal. See id.; Lemon, supra.

       Judgment affirmed.




____________________________________________


1 This is particularly so in this instance because matters of discovery are left
to the sound discretion of the trial court and the trial court was unable to
prepare a legal analysis pertinent to that issue.

                                            -5-
J-S09017-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/20




                          -6-